DETAILED ACTION
Status of Claims
	Claims 1-4, 6-7, 9, 12, 14-15, 17-19, 23-29 and 32-38 are pending.
	Claims 5, 8, 10-11, 13, 16, 20-22 and 30-31 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objections of claims 15 and 29 are withdrawn in view of Applicant’s amendment.
The previous rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendment.
The previous grounds of rejection under 35 U.S.C. 103 stand. 
New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 15, 19, 23-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (WO 2013181715) in view of Bae et al. (KR 10-0414805) or alternatively in view of ‘582 (KR 20-0423582).
Regarding claims 1 and 19, White discloses a brush assembly for cleaning metals (title), comprising:
A handle assembly (page 11, lines 16-26 inclusive of various elements of the housed handle = a handle assembly);
A sheath extending from the handle assembly (4 = shroud, Figures 1 and 2), the sheath (4) having a brush aperture (9) at a distal end thereof;
A brush connecting assembly (i.e. combination of various elements of White e.g. 14, 16, 18 etc.) for releasably connecting a brush to the handle assembly whereby the brush extends 
A cleaning solution delivery assembly whereby the cleaning solution is supplied to the brush (2) under manual or automated approach (page 11 lines 8-15).  An automated delivery of cleaning solution is necessarily inclusive of a pressure source and fluid controller in order to automatically deliver the cleaning solution (i.e. delivery of solution in an automatic manner requires some level of force to complete the delivery process).  The claimed pressure source is not particularly limiting. 
White discloses the claimed invention as applied above.  White fails to disclose the claimed sensor.  
Bae discloses an electropolishing device including an electrolyte storage tank (62), flow sensors (63-1, 63-2 = sensor configured to sense a pressure source flow parameter) which are provided between the storage tank (62), pump (71) and the electrolyte nozzle (36) [0046]-[0047].  Bae teaches that the flow sensors sense the flow rate and transmit a signal to the remote controller (90).  Bae teaches that the flow rates sensed between the sensors and communication with the controller provide control over the electrolytic solution or cleaning solution flow (= a fluid controller configured to automatically control and vary (e.g. flow or stop) the rate of electrolytic fluid delivery in response to the one or more input conditions sensed by the sensor) and can prevent leakage of electrolytic solution due to any breakage that may occur in the supply pipe [0048]-[0049].  

	Alternatively, ‘582 discloses an electrolytic apparatus comprising a pressure gauge (= sensor to sense a pressure source flow parameter), flow meter, temperature sensor (abstract) and wherein a control box (231) controls a flow control valve (229) based on the measured value detected (= sensed input conditions) by the pressure gauge, flow meter, etc. while a metal foil being treated is provided through a manifold (page 6). ‘582 teaches that by controlling the flow of electrolyte, a surface of a metal foil can be uniformly treated (pages 3-4).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a sensor to vary a rate of electrolytic fluid delivery because ‘582 teaches controlling a flow rate of electrolyte by sensing for example a pressure or flow rate to uniformly treat a surface.  It would have been obvious to modify the device of White with a pressure gauge, flow sensor and/or temperature sensor of ‘582 to control the electrolytic process in real-time for a continuous uniform treatment of a substrate.  
Regarding claims 2 and 23, White discloses wherein the adjustment sub-assembly comprises:
A housing (3 = sheath);
A shaft (14 = a rod slidably received within the sheath, the rod being connected to the brush connecting assembly, page 14 line 28 – page 15 line 19); and 

	Regarding claims 3 and 24, White discloses wherein the shaft (14) has a conventional helical thread (19) arranged in a peripheral region and along at least a portion of its length, adapted to mate with two split nut components (20). Each split nut has a complimentary thread to the shaft and is retained within the ferrule (8) which is rotatably connected to the housing and able to be freely rotated with respect to the housing. In this embodiment, each split nut is also connected to the sheath (4) preventing axial movement of each split nut within the ferrule/housing.  The relationship between the ferrule (8), the split nuts (20) and the shaft (14) provides the adjustment mechanism for this embodiment of the invention, allowing the position of the brush head (2) to be adjusted. As the ferrule is rotated by a user, each split nut acts on the thread (19) of the shaft. As the shaft is connected to the wand (15) by the contact spring flanges (18), the rotation of the shaft causes each flange to collide with the walls of its respective channel and prevents the shaft from rotating with respect to the wand. The resultant effect of rotating the ferrule is that as the shaft cannot rotate, it is displaced axially with respect to the wand. This in turn axially displaced the brush head (2) connected to the shaft and adjusts the effective length of the brush head with respect to the sheath (4) (page 15 line 21- page 16 line 13). 
Regarding claims 4, 6 and 25, White discloses in Figures 6A, B an embodiment in which the position of a brush head (2) with respect to a sheath (4) and/or housing (3) is adjustable by automated means. In this embodiment, the automated adjustment mechanism comprises a conventional 'mechanical pencil' arrangement. An actuator lever (26) is rotatably connected to a housing (3) and has a side wall with a curved slot (27). The slot is adapted to 
	Regarding claims 15 and 29, the claim language is directed towards the manner of operating the claimed assembly or device without further structurally limiting the device (MPEP 2114 II).  The sensor and fluid control of Bae or ‘582 are capable of performing such actions. A controller intrinsically varies the fluid flow.   
	Regarding claim 26, ‘582 includes a temperature sensor, pressure gauge and flow meter. Bae discloses flow sensors. 
Claims 7, 9, 17, 18, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (WO 2013181715), in view of Bae et al. (KR 10-0414805) or alternatively in view of ‘582 (KR 20-0423582) and in further view of Muratori et al. (US 5,964,990).
Regarding claim 7, White and Bae or ‘582 disclose the claimed invention as applied above.  The combination does not disclose wherein the handle assembly further comprises a pistol grip handle. 
In the same or similar field of producing a device for cleaning metal surfaces by electrochemical methods, Muratori discloses a bent shaped handle (Figure 8) which reads on the claimed pistol grip handle since the bent shape is similar in design to a pistol handle. Further, Muratori discloses the handle as a pistol (Col. 7 lines 3-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce the handle assembly as a pistol grip handle because 
Regarding claim 9, White discloses fume extraction means to draw fumes away from the brush (page 11 lines 28-32). White is silent to an external extraction pump.  
Muratori discloses wherein a pump (e.g. 16) supplies a pad or brush with a highly corrosive, high-density, acid solution. Muratori discloses that there is a circuit for the supply of the acid solution by means of a manually or electrically driven pump which pressurizes the air in the tank above the free surface level of the acid solution and whereby the supply is controlled by a valve. (Col. 2 lines 34-44).  Muratori discloses an anatomical handle with button (38) to activate the pump (16) or the valve (25); a small tube (43) in which the acid solution is conveyed, and an electric conductor (44), equipped with a pair of wires to control the pump (16) (Col 4 line 58 – col. 5 line 9). The hydraulic circuit shown in Figure 3 operates with a pump (16), which can be manual, operated directly by the operator by means of a small rubber pressure vessel, or driven by means of a low voltage electric motor: in the case of a system that works with air pressure, the tanks (17) or (27) are made of insulating material, in that the column of solution, as it is conveyed to the electrode, constitutes a live conductor from the electrode to the inside of the tank. The pneumatic-hydraulic circuit of Figure 4 also operates by means of a pump (22), which can be manual, generating pressure in the tank (23); as the solution travels to the nib through valve (25), so the pressure in the tank decreases, making it necessary to regenerate the pressure by means of the said pump (22). The pressure can be maintained automatically with a pressure switch--not shown --that measures the pressure inside the said tank. (Col. 6 lines 19-34).  Muratori discloses wherein a sheath or cover is connected to conduits in the handle and wherein slits on the electrode near the pad are connected to a fan to suck up the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a pump because Muratori discloses the use of a pump to suck up gases and fumes formed during treatment.  
Regarding claims 17, 18, 27 and 28, the claim language is directed towards the manner of operating the claimed assembly or device without further structurally limiting the device (MPEP 2114 II).  Further, Muratori discloses maintaining a pressure and performing the claimed pressurizing.  Reversal of parts would have been an obvious modification (claims 17 and 27).  The claimed finite period (claims 18 and 28) does not specify a specific time.  
Claims 12 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (WO 2013181715), in view of Bae et al. (KR 10-0414805) or alternatively in view of ‘582 (KR 20-0423582) and in further view of Lu et al. (CN 103882507). 
Regarding claims 12 and 32, White and Bae or ‘582 disclose the claimed invention as applied above.  White discloses the device comprising an actuator (e.g. 8, 25, or 26) being driven by a driver with control (e.g. rollers, gear teeth, mechanical pencil, page 16 line 15- page 18 line 5).  The combination does not disclose at least one brush extent sensor as claimed.  
Lu discloses a brush device comprising a sensor that senses the working position (Step S110) of the brush in relationship to the electric current.  Lu teaches that the control method enables current stabilization of the brush roll.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a brush extent sensor because Lu 
Regarding claim 33, White discloses wherein the shaft (14) has a conventional helical thread (19) arranged in a peripheral region and along at least a portion of its length, adapted to mate with two split nut components (20). Each split nut has a complimentary thread to the shaft and is retained within the ferrule (8) which is rotatably connected to the housing and able to be freely rotated with respect to the housing. In this embodiment, each split nut is also connected to the sheath (4) preventing axial movement of each split nut within the ferrule/housing.  The relationship between the ferrule (8), the split nuts (20) and the shaft (14) provides the adjustment mechanism for this embodiment of the invention, allowing the position of the brush head (2) to be adjusted. As the ferrule is rotated by a user, each split nut acts on the thread (19) of the shaft. As the shaft is connected to the wand (15) by the contact spring flanges (18), the rotation of the shaft causes each flange to collide with the walls of its respective channel and prevents the shaft from rotating with respect to the wand. The resultant effect of rotating the ferrule is that as the shaft cannot rotate, it is displaced axially with respect to the wand. This in turn axially displaced the brush head (2) connected to the shaft and adjusts the effective length of the brush head with respect to the sheath (4) (page 15 line 21- page 16 line 13).
Regarding claims 34-35, White discloses in Figures 6A, B an embodiment in which the position of a brush head (2) with respect to a sheath (4) and/or housing (3) is adjustable by automated means. In this embodiment, the automated adjustment mechanism comprises a conventional 'mechanical pencil' arrangement. An actuator lever (26) is rotatably connected to a housing (3) and has a side wall with a curved slot (27). The slot is adapted to engage with a collet (28), which surround and frictionally engages a shaft (29; e.g. outer sleeve) connected to 
Regarding claim 36, the claim language is directed towards the manner of operating the claimed assembly or device without further structurally limiting the device (MPEP 2114 II).  The sensor and fluid control of Bae or ‘582 are capable of performing such actions.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (WO 2013181715), in view of Bae et al. (KR 10-0414805) or alternatively in view of ‘582 (KR 20-0423582) and in further view of Barker (US 4,321,219). 
	Regarding claim 14, White and Bae or ‘582 disclose the claimed invention as applied above.  The combination does not disclose wherein the controller includes an anti-siphon module connected to the fluid reservoir.  
	Barker discloses a device comprising an anti-siphoning hole is provided at (19) and is controlled by way of a needle valve (20) to control the quantity of air entering the conduit (16). By controlling the in-flow of air through the needle valve (20) into the conduit (16), the quantity of water or cleaning solution passing through the outlet port (15) can also be controlled. This feature is important since by varying the quantity of solution entrained by the steam in the nozzle of the hand piece, its velocity can also be controlled or varied.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising an anti-siphoning module connected with a fluid reservoir because Barker teaches wherein an anti-siphoning hole is provided to control the amount of air entering a conduit thus controlling the quantity of cleaning solution passed through the port.   
Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (WO 2013181715), in view of Bae et al. (KR 10-0414805) or alternatively in view of ‘582 (KR 20-0423582), in view of Lu et al. (CN 103882507) and in further view of Muratori et al. (US 5,964,990).
Regarding claims 37-38, White and Bae or ‘582 and Lu disclose the claimed invention as applied above. The combination does not disclose wherein a direction of pressure applied is reversed or the pressure source pressurizes the electrolytic fluid delivery assembly for a finite period.  
Muratori discloses wherein a pump (e.g. 16) supplies a pad or brush with a highly corrosive, high-density, acid solution. Muratori discloses that there is a circuit for the supply of the acid solution by means of a manually or electrically driven pump which pressurizes the air in the tank above the free surface level of the acid solution and whereby the supply is controlled by a valve. (Col. 2 lines 34-44).  Muratori discloses an anatomical handle with button (38) to activate the pump (16) or the valve (25); a small tube (43) in which the acid solution is conveyed, and an electric conductor (44), equipped with a pair of wires to control the pump (16) (Col 4 line 58 – col. 5 line 9). The hydraulic circuit shown in Figure 3 operates with a pump (16), which can be manual, operated directly by the operator by means of a small rubber pressure vessel, or driven by means of a low voltage electric motor: in the case of a system that works with air pressure, the tanks (17) or (27) are made of insulating material, in that the column of solution, as it is conveyed to the electrode, constitutes a live conductor from the electrode to the inside of the tank. The pneumatic-hydraulic circuit of Figure 4 also operates by means of a pump (22), which can be manual, generating pressure in the tank (23); as the solution travels to the nib through valve (25), so the pressure in the tank decreases, making it necessary to   Muratori discloses wherein a sheath or cover is connected to conduits in the handle and wherein slits on the electrode near the pad are connected to a fan to suck up the gases and fumes formed during treatment.  Muratori discloses wherein an anatomical handle with button (38) activates the pump (16) or the valve (25) and a tube (39) is present to suck up the said gases or fumes (Col. 4 line 58 – Col. 5 line 9).  The claim language of claims 37-38 is directed towards the manner of operating the claimed assembly or device without further structurally limiting the device (MPEP 2114 II).  Further, Muratori discloses maintaining a pressure and performing the claimed pressurizing.  Reversal of parts would have been an obvious modification.  The claimed finite period does not specify a specific time.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an assembly wherein a direction of pressure applied is reversed because reversal of parts would have been an obvious engineering design choice.  Reversing the pressure would cause the fluid to reverse direction when not in use.  

Response to Arguments
Applicant's arguments filed 9 December 2021 have been fully considered.  The remarks on pages 12-15 cite the previous grounds of rejection including White and either Bae or ‘582, however, the remaining remarks refer to a previous ground of rejection including Greising which was not cited in the previous Office action dated 27 July 2021. There do not appear to be any arguments directed towards the grounds of rejection presented in the Office action 27 July 2021.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795